lN THE UNITED STATES DlSTRlCT COURT
FOR THE M|DDLE DlSTRlCT OF PENNSYLVAN|A

HARLOW CU'ADRA, : Civi| No. 3:16-cv-8
Petitioner (Judge Mariani)
v.
JOHN E. WETZEL, et a/.,
Respondents
ORDER
AND NOW, this w day of March, 2019, upon consideration of the petition for
writ of habeas corpus (Doc. 1), and in accordance with the Court’s Memorandum of the
same date, |T lS HEREBY ORDERED THAT:

1. The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C. § 2254
is DEN|ED.

2. The C|erk of Court is directed to CLOSE this case.

3. There is no basis for the issuance of a certiticate of appealability. See 28
U.S.C. § 2253(c).

 

 

